 In the Matter of READING PRESERVING CO., INC., EMPLOYERandLOCAL829, INTERNATIONALBROTHERHOOD OF TEAMSTERS,CHAUFFEURS,WAREHOUSEMEN&HELPERS OFAMERICA, AFL, PETITIONERCase No. 1-RC-363.Decided August 24, 1948DECISIONANDORDERUpon a petition duly filed, hearing in this case was held at Boston,Massachusetts, on June 16, 1948, before Thomas H. Ramsey, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-man panel consisting of the undersigned BoardMembers.*Upon the entire record in this case, the Board makes the following:FINDINGS OF FACTTHE BUSINESS OF THE EMPLOYERThe Employer is engaged at Boston, Massachusetts, in the manufac-ture and sale of jellies, preserves, and other allied products.During1947, it purchased raw materials, such as acids, dried fruits, and sugar,valued at approximately $55,000, of which approximately $11,000represented purchases outside the Commonwealth of Massachusetts.During the same period, the Employer sold finished products valuedat approximately $87,000, all of which were sold within the Common-wealth of Massachusetts.It has seven or less employees in the unit,the Petitioner seeks to represent.Without deciding whether or not the Employer's operations affectcommerce within the meaning of the Act, we do not believe that itwould effectuate the policies of the Act to assert jurisdiction in this-case'Accordingly, we shall dismiss the petition herein.Chairman Herzog and Members Murdock and Gray.1 SeeMatter of S & R Baking Co.,Inc.,65 N. L. R. B. 351;Matter of Hom-OndFood.Stores.Inc..77N. L.R. B. 647.Matter of Sta-Kleen Bakery Inc., 78N. L. R. B. 798.79 N. L. R. B., No. 7.46 READING PRESERVING CO., INC.ORDER.47IT ISHEREBY ORDEREDthat the petition for investigation and certifi-cation of representatives of employees of Reading Preserving Co., Inc.,Boston, Massachusetts, filed herein by Local 829, International Broth-erhood -of Teamsters, Chauffeurs, Warehousemen & Helpers of Amer-ica, AFL, be, and it hereby is, dismissed.